Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (U.S. Patent 4,793,590) in view of Patterson (U.S. Publication 2015/0362083).
In regards to claim 1, Watson discloses a valve, comprising: valve body (11) including a first fluid port (13) opening from the valve body (11), a second fluid port (15) opening from the valve body (11), and an interior passage fluidly connecting the first fluid port (13) and the second fluid port (15); a bore (33) extending inwardly of a first wall of the valve body (11) and having an annular first seat securement surface (23) extending around the an interior passage intermediate of the first fluid port (13) and the second fluid port (15), the second fluid port (15) fluidly connected to the bore (33); a cage (25) disposed in the bore (33), the cage (25) having an annular second seat securement surface (ASSSS) having an inner circumferential surface (ICS) having a first diameter and an opposed first annular surface (FAS), the annular second seat securement surface (ASSSS) facing the annular first seat securement surface (23); a cover (17) extending over the first wall of the valve body (11) and an opening of the bore (33) thereof, the cover (17) including a cage engagement surface (CES) contacting the first annular surface (FAS); and an annular seat (21) having a main body having an opening (59) therethrough and a first annular seat surface (FSS) facing and contacting the annular first seat securement surface (23) of the valve body (11) and a second annular seat surface (SSS), facing away from the first annular seat surface (FSS), the second annular seat surface (SSS) comprising a first annular region (FAR) having a flat annular sealing surface at a first elevation and extending radially inwardly of the first diameter of the inner circumferential surface (ICS) of the annular second seat securement surface (ASSSS) of the cage (25) and a second annular region (SAR) different than the first annular region (FAR) and disposed about the first annular region (FAR). 

    PNG
    media_image1.png
    426
    392
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    302
    389
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    669
    863
    media_image3.png
    Greyscale

Watson does not specifically disclose the second annular region comprises at least one projection projecting from the annular seat to an elevation greater than the first elevation and contacting the annular second seat securement surface.
However, Patterson teaches a seal (170) which includes a cage facing surface (CFS) which includes a first annular region (FAR) a second annular region (SAR) different than the first annular region (FAR), and the second annular region (SAR) comprises at least one projection projecting from the annular seat to an elevation greater than a first elevation of the first annular region (FAR).

    PNG
    media_image4.png
    479
    515
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the second seat surface of Watson to include the profile of Patterson to better ensure a fluid seal as taught by Patterson (see para. [0035]).
In regards to claim 2, Patterson teaches that the at least one projection extends circumferentially around an opening in the annular seat.
In regards to claim 3, Watson, as modified, teaches the at least one projection includes at least one secondary arcuate projecting (SAP) therefrom in a direction away from the first annular surface.
In regards to claim 4, the at least one secondary arcuate projecting (SAP) therefrom in the direction away from the first annular surface comprises at least two arcuate projections, each arcuate projection spaced from another of the arcuate projections with a gap therebetween.
In regards to claim 5, at least one projection is triangular in section having a tip extending distal the first annular surface.
In regards to claim 6, Watson discloses a seal sleeve (45) disposed within the cage (25) between the cage engagement surface (CES) of the cover (17) and the annular seat (21).
In regards to claim 7, the seal sleeve (45) comprises an annular projecting portion (57) extending from a surface thereof facing away from the cage engagement surface (CES) of the cover (17).
In regards to claim 8, the first annular region (FAR) of the annular seat is interposed between the opening of the annular seat and the second annular region (SAR) of the annular seat.
In regards to claim 9, the bore has a maximum depth from the first wall of the valve body to the annular first seat securement surface of H1+ and a minimum depth from the first wall of the valve body to the annular first seat securement surface of H1-; the cage has a maximum height between the annular second seat securement surface and the opposed first annular surface of H2+ and a minimum height between the annular second seat securement surface and the opposed first annular surface of H2-; the annular seat has a maximum thickness t3+ between the first seat surface and the first annular region of the second seat surface and a minimum thickness t3- between the first seat surface and the first annular region of the second seat surface; and the at least one projection in an uncompressed state has a maximum elevation height of t1+ above the first annular surface, and a minimum elevation height of t1- above the first annular surface, wherein; H1+ ≤ (H2- + H2- + t1-).
In regards to claim 10, H1+ ≤ (H2- + H2- + t1-), and the at least one projection is compressible inwardly of the main body of the annular seat by at least a difference between H1- and a sum of (H2+ + H2+ + t1+). It is the office’s position that such a relationship between these dimensions is necessary to ensure a fluid seal between the relative components. 
In regards to claim 11, the seat of Patterson will exhibit the compressibility characteristics of the first annular region (FAR) having a compressibility and a second annular region (SAR) different than the first annular region having a greater compressibility that the first annular region. The recited characteristics will be present in the Patterson seat because the cross-sectional shape of the projections will facilitate greater compressibility than the possible through the solid structure of the FAR.
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
As discussed above, Watson, as modified, discloses the cage/seat relationship necessitate by applicant.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the arguments and discussion included on page 8 of applicant’s remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753